Exhibit 10.1
SETTLEMENT AND STANDSTILL AGREEMENT
     This AGREEMENT, dated as of October 5, 2011 (this “Agreement”), is entered
into by and between Breeze-Eastern Corporation, a Delaware corporation (the
“Company”), on the one hand, and Tinicum Capital Partners II, L.P. and Tinicum
Capital Partners II Parallel Fund, L.P. (together, the “Tinicum Parties”), on
the other hand. The Company and the Tinicum Parties, are collectively referred
to as the “Parties” and each a “Party”.
     WHEREAS, the Tinicum Parties beneficially own an aggregate of 3,303,373
shares of Common Stock, par value of $0.01, of the Company, constituting
approximately 35% of the Company’s outstanding shares (the “Tinicum Held
Shares”); and
     WHEREAS, a dispute has arisen between the Tinicum Parties and Wynnefield
Partners Small Cap Value, L.P., Wynnefield Small Cap Value Offshore Fund, Ltd,
Wynnefield Partners Small Cap Value L.P.I, Channel Partnership II, L.P.,
Wynnefield Capital Management, LLC, and Wynnefield Capital, Inc. (collectively,
the “Wynnefield Parties”) regarding, among other things, the composition of the
board of directors of the Company (the “Board”); and
     WHEREAS, the Nominating and Corporate Governance Committee of the Board
(the “Nominating Committee”) having in good faith reviewed and approved the
credentials of all of the following nominees, including Mr. Robert J. Kelly, a
first time nominee as a director of the Company in the exercise of its fiduciary
duties, concluded that each such candidate has business experience in such areas
as would reasonably be expected to enhance the Board, and determined, consistent
with the Company’s guidelines related to director qualifications and Board
composition, has nominated William H. Alderman, William J. Recker, Russell M.
Sarachek, William M. Shockley, Frederick Wasserman, Michael Harlan, Jr. and
Robert J. Kelly (collectively, the “Company Nominees”) for election at its 2011
annual meeting of stockholders, which shall be held no later than October 6,
2011 (the “2011 Annual Meeting”) and its 2012 annual meeting of stockholders
(the “2012 Annual Meeting”); and
     WHEREAS, on July 18, 2011, the Board adopted a shareholder rights plan,
substantially in the form previously distributed to the Board by counsel to the
Company (the “Rights Plan”); and
     WHEREAS, the Parties have determined that the best interests of the Parties
and the stockholders of the Company would be served by avoiding further expense
and disruption that could result from a contested election at the 2011 Annual
Meeting or the 2012 Annual Meeting; and
     WHEREAS, the Parties intend to provide hereby, for among other matters, the
full support from the Tinicum Parties for (i) the Company Nominees, and (ii) the
Rights Plan; and
     WHEREAS, simultaneously with the execution of this Agreement, the
Wynnefield Parties, beneficial owners of an aggregate of 2,117,911 shares of
Common Stock, par value $0.01 of the Company, constituting approximately 22% of
the Company’s outstanding shares (the “Wynnefield Held Shares”), are entering
into a substantially similar settlement and standstill agreement with the
Company (the “Wynnefield Agreement”);

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto hereby agree as
follows:
     SECTION 1. REPRESENTATIONS.
     (a) Representations and Warranties of the Company. The Company hereby
represents and warrants to the Tinicum Parties that this Agreement has been duly
authorized, executed and delivered by the Company, and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.
     (b) Representations and Warranties of the Tinicum Parties. Each of the
Tinicum Parties hereby represents and warrants to the Company that:
          (1) this Agreement has been duly authorized, executed and delivered by
each of the Tinicum Parties, and is a valid and binding obligation of each of
the Tinicum Parties, enforceable against each of the Tinicum Parties in
accordance with its terms; and
          (2) except for the Tinicum Held Shares, which are beneficially owned
solely by the Tinicum Parties as indicated in their Schedule 13D filed with the
SEC, as amended, and except any equity security granted by the Company to any
representative of the Tinicum Parties serving on the Board, no Affiliate or
Associate (as such terms are hereinafter defined) of any of the Tinicum Parties
may be deemed the “beneficial owner” (as such term is hereinafter defined) of
any shares of the Common Stock, par value $0.01, of the Company (including the
Wynnefield Held Shares or any direct or indirect rights, options or agreements
to acquire Common Stock of the Company) or has any rights, options or agreements
to acquire or vote, any other Common Stock of the Company; and
          (3) in entering into this Agreement with the Company, the Tinicum
Parties are acting solely on behalf of the Tinicum Parties and not in concert
with any others, including the Wynnefield Parties, as a 13D Group (as defined
below).
     SECTION 2. ELECTION OF COMPANY NOMINEES, ADOPTION OF THE RIGHTS PLAN,
GOVERNANCE MATTERS, AND TERMINATION.
     (a) The Election of the Company Nominees.
          (1) The Tinicum Parties shall cause all shares of the Tinicum Held
Shares and any other Common Stock of the Company beneficially owned by the
Tinicum Parties and/or their respective Affiliates or Associates, as of the
record date for the 2011 Annual Meeting, to be present for quorum purposes and
to be voted in favor of the Company Nominees at the 2011 Annual Meeting.
          (2) The Tinicum Parties shall cause all shares of the Tinicum Held
Shares and any other Common Stock of the Company beneficially owned by the
Tinicum Parties and/or their respective Affiliates or Associates, as of the
record date for the 2012 Annual Meeting, to be present for quorum purposes and
to be voted in favor of the Company Nominees at the 2012

2



--------------------------------------------------------------------------------



 



Annual Meeting if the Company Nominees are nominated for election as directors
at the 2012 Annual Meeting.
     (b) Rights Plan. The Tinicum Parties shall cause all shares of the Tinicum
Held Shares and any other Common Stock of the Company beneficially owned by the
Tinicum Parties and/or their respective Affiliates or Associates, as of the
record date for the 2011 Annual Meeting, to be present for quorum purposes and
to be voted in favor of the Rights Plan at the 2011 Annual Meeting.
     (c) Governance Matters. Subject to compliance with applicable Securities
and Exchange Commission and NYSE Amex governance rules and regulations and the
obligations of its directors to exercise their business judgment in satisfaction
of their fiduciary obligations, at the first Board meeting following the 2011
Annual Meeting, the Company hereby agrees that (1) Mr. Kelly will serve as the
Chairman of the Board, (2) Messrs. Wasserman, Alderman and Recker will serve on
the Company’s Audit Committee with Mr. Wasserman to serve as the Chair,
(3) Messrs. Alderman, Sarachek, Shockley and Kelly will serve on the Nominating
Committee with Mr. Alderman to serve as the Chair, (4) Messrs. Recker, Shockley,
Alderman and Sarachek will serve on the Company’s Strategy Committee with
Mr. Recker to serve as the Chair, and (5) Messrs. Shockley, Kelly and Wasserman
will serve on the Company’s Incentive and Compensation Committee with
Mr. Shockley to serve as the Chair.
     (d) Termination. This Agreement shall immediately terminate and be of no
further force and effect in the event that (i) the Wynnefield Parties have sold,
transferred, or otherwise disposed of Wynnefield Held Shares such that the
Wynnefield Parties beneficially own less than 15% of the then issued and
outstanding shares of common stock of the Company as a result of such sale,
transfer or other disposition, or (ii) the Company nominates for election as a
director any person other than: (i) the Company Nominees; or (ii) any person
that would be a Company Nominee pursuant to paragraph 4(c) hereof, in each case
at the 2012 Annual Meeting.
     SECTION 3. STANDSTILL.
     (a) The Tinicum Parties agree that, for a period of eighteen (18) months
following the date hereof, the Tinicum Parties, individually or in concert with
others acting as a 13D Group (as defined below), will not, and will cause each
of their principals, directors, stockholders, members, general partners and
affiliates, not to, in any way, without the prior written consent of the
Company, acquire, agree to acquire (whether by purchase, tender or exchange
offer, through acquisition of control of another Person (as defined below), by
joining a 13D Group, through the use of a derivative instrument or voting
agreement) or otherwise knowingly facilitate the acquisition of, beneficial
ownership of any additional Voting Securities; provided, that the foregoing
shall not prohibit or restrict any representative of the Tinicum Parties serving
as a director on the Board from receiving an equity grant as compensation for
services as a director of the Company.
     (b) The Tinicum Parties agree that, for a period of eighteen (18) months
following the date hereof, the Tinicum Parties, individually or in concert with
others acting as a 13D Group will not (1) make or in any way participate in the
“solicitation” of “proxies” (as such terms are

3



--------------------------------------------------------------------------------



 



used in the rules and regulations of the SEC) with respect to any Voting
Securities, (2) propose any stockholder resolutions under Rule 14a-8 of the
Securities Exchange Act of 1934, as amended, (3) seek to call a meeting of
stockholders of the Company, (4) seek to take any action by the written consent
of the stockholders of the Company, or (5) seek to advise or influence any other
Person with respect to the voting of the Voting Securities.
     (c) The Tinicum Parties agree that, for a period of eighteen (18) months
following the date hereof, the Tinicum Parties, individually or in concert with
others acting as a 13D Group will not deposit any Voting Securities in a voting
trust or, except as otherwise provided or contemplated herein, subject any
Voting Securities to any arrangement or agreement with any Person with respect
to the voting of such Voting Securities.
     (d) The Tinicum Parties agree that, for a period of eighteen (18) months
following the date hereof, the Tinicum Parties will not join a 13D Group (other
than a group consisting solely of the Tinicum Parties and their Affiliates and
Associates) or other group, or otherwise act in concert with any third Person
for the purpose of acquiring, holding, voting or disposing of Voting Securities.
     (e) The Tinicum Parties agree that, for a period of eighteen (18) months
following the date hereof, the Tinicum Parties, individually or in concert with
others acting as a 13D Group will not otherwise act, alone or in concert with
others, without the prior written consent of the Company, to effect to seek
offer or propose (whether publicly or otherwise) to effect control of the
management, board of directors (including the removal of any director) or
policies of the Company.
     (f) The Tinicum Parties and the Company agree that the foregoing paragraphs
(a) through (e) shall not prohibit the Tinicum Parties, individually or in
concert with others acting as a “group” as defined under Section 13(d) of the
Exchange Act, or any of the Tinicum Parties’ principals, directors,
stockholders, members, general partners and affiliates, from taking any other
action with respect to the Company or any Voting Securities of the Company held
by the Tinicum Parties.
     (g) Notwithstanding anything to the contrary in this Agreement, any
representative of the Tinicum Parties serving as a director of the Company,
during the term of his or her service as a director of the Company, will not be
prohibited from acting in his or her capacity as a director and complying with
his or her fiduciary duties as a director of the Company.
     (h) Notwithstanding anything to the contrary in this Agreement, (i) no
director of the Company shall be prohibited from acting in his capacity as a
director and complying with his fiduciary duties as a director of the Company,
and (ii) the Tinicum Parties shall not be restricted, prevented or prohibited
from making, seeking or proposing a Change of Control and any required public
disclosure related thereto.

4



--------------------------------------------------------------------------------



 



     SECTION 4. ACTIONS BY COMPANY.
     (a) The Company shall hold the 2011 Annual Meeting no later than October 6,
2011.
     (b) The Company shall fix the number of directors authorized to serve on
the Board at seven (7) and the Company shall not adopt an “advance notice” bylaw
with respect to shareholder business or director elections prior to the 2012
Annual Meeting.
     (c) The Company shall nominate the Company Nominees for election at the
2011 Annual Meeting and the 2012 Annual Meeting; provided, however, that if one
or more of the Company Nominees dies, resigns, is unwilling to stand for
re-election or is otherwise unable to complete his term as a director of the
Company, the term “Company Nominees” includes any replacement nominee that is
reasonably acceptable, as evidenced in writing, to the Tinicum Parties and the
Wynnefield Parties; provided, further, that the Tinicum Parties shall not have
the right to terminate this Agreement by virtue of the provisions of Section
2(d) hereof in the event that a Company Nominee who was originally nominated by
a Tinicum Party dies, resigns, is unwilling to stand for re-election or is
otherwise unable to complete his term as a director of the Company. The Tinicum
Parties hereby agree that in the event a Company Nominee who was originally
nominated by a Wynnefield Party dies, resigns, is unwilling to stand for
re-election or is otherwise unable to complete his term as a director of the
Company, the persons set forth on Exhibit A hereto as Wynnefield Party
replacement nominees shall be deemed to be reasonably acceptable to the Tinicum
Parties and, if nominated to serve as directors of the Company, such replacement
nominees shall be deemed to be Company Nominees for all purposes of this
Agreement.
     (d) The Company shall recommend that its stockholders (i) ratify the Rights
Plan at the 2011 Annual Meeting, and (ii) vote in favor of the Company Nominees
for election at the 2011 Annual Meeting and the 2012 Annual Meeting.
     (e) The Company shall, for a period of twenty-four (24) months following
the date hereof, permit directors nominated by Wynnefield Parties to communicate
non-public information to the Wynnefield Parties subject to the Wynnefield
Parties agreement to keep such information confidential and all applicable
insider trading policies of the Company.
     (f) The Company shall issue a press release summarizing the terms hereof in
the form attached hereto as Exhibit B (the “Press Release”).
     SECTION 5. DEFINITIONS. As used in this Agreement, the terms “Affiliate”
and “Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); the terms “beneficial owner” and “beneficially own” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act, except that a person shall also be deemed to be the beneficial
owner of all Common Stock of the Company that such person has

5



--------------------------------------------------------------------------------



 



the right to acquire pursuant to the exercise of any rights in connection with
any securities or any agreement, regardless of when such rights may be exercised
and whether they are conditional; and the terms “person” or “persons” shall mean
any individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature;
the term “Voting Securities” shall mean any securities issued by the Company
entitled to vote on any matter presented to shareholders at an annual or special
meeting of shareholders, including the election of directors, or securities
convertible into, or exercisable or exchangeable for, such securities, whether
or not subject to the passage of time or other contingencies; the term “business
day” shall mean any day other than a Saturday, Sunday or a day on which banks in
New York, New York are authorized or obligated by applicable law or executive
order to close or are otherwise generally closed; the term “Change of Control”
means any of: (a) the purchase or other acquisition by any Person or group of
Persons, directly or indirectly, in one transaction or a series of related
transactions, of Voting Securities that, immediately following consummation of
the transaction(s), when combined with any other Voting Securities beneficially
owned by such Person or group, represent one hundred percent (100%) of the then
outstanding Voting Securities; (b) the consummation of any tender offer or
exchange offer by any Person or group that results in such Person or group
beneficially owning, when combined with any other Voting Securities beneficially
owned by such Person or group, one hundred percent (100%) of the then
outstanding Voting Securities immediately following the consummation of such
tender or exchange offer; (c) the consummation of a merger, consolidation,
amalgamation, joint venture, business combination or other similar transaction
involving the Company pursuant to which the stockholders of the Company
immediately preceding such transaction hold none of the voting equity interests
in the surviving or resulting entity of such transaction; or (d) the purchase or
other acquisition of all or substantially all of the assets of the Company and
its subsidiaries, taken as a whole, by any Person or group of Persons; and the
term “13D Group” means any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Securities which would be required under
Section 13(d) of the Securities Exchange Act, as amended (the “Exchange Act”),
and the rules and regulations promulgated thereunder, to file a statement on
Schedule 13D (a “Schedule 13D”) pursuant to Rule 13d-1(a) of the rules and
regulations promulgated under the Exchange Act or a Schedule 13G of the rules
and regulations promulgated under the Exchange Act pursuant to Rule 13d-1(c) of
the rules and regulations promulgated under the Exchange Act with the SEC as a
“person” within the meaning of Section 13(d)(3) of the Exchange Act if such
group beneficially owns Voting Securities representing more than five percent
(5%) of any class of Voting Securities then outstanding.
     SECTION 6. REMEDIES. Each of the Parties acknowledges that a breach of any
of the terms of this Agreement may result in immediate and irreparable injury to
the other Party not compensable by monetary damages. Therefore, each of the
Parties acknowledge that the other Party to this Agreement shall be entitled to
injunctive relief from any court of competent jurisdiction in the event of any
actual or threatened breach of any of the terms of this Agreement in addition to
any other remedy to which an aggrieved party may be entitled at law or in
equity, including the right to recover all costs and expenses, including, but
not limited to reasonable attorneys’ fees, court costs, witness fees,
disbursements and other expenses of litigation or negotiation and
notwithstanding the actions of the other aggrieved party.

6



--------------------------------------------------------------------------------



 



     SECTION 7. MISCELLANEOUS.
     (a) Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
will be in writing and will be deemed validly given, made or served if (1) given
by fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (2) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:
If to the Tinicum Parties:
Tinicum Capital Partners II, L.P.
Tinicum Capital Partners II Parallel Fund, L.P.
c/o Tinicum Lantern II L.L.C.
800 Third Avenue
40th Floor
New York, NY 10022
Attn: William M. Shockley
Phone: (212) 446-9386
Fax: (212) 750-9264
With a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Richard J. Grossman, Esq.
Phone: (212) 735-2116
Fax: (917) 777-2116
If to the Company:
Breeze-Eastern Corporation
35 Melanie Lane
Whippany, NJ 07981
Attn: D. Michael Harlan, Jr., President, CEO
Phone: (973) 602-1023
Fax: (973) 739-9333
With a copy (which shall not constitute notice) to:
Fox Rothschild LLP
997 Lenox Drive, Bldg. 3
Lawrenceville, NJ 08648
Attn: Matthew H. Lubart, Esq.
Phone: (609) 896-3600
Fax: (609) 896-1469

7



--------------------------------------------------------------------------------



 



     (b) This Agreement may be executed by the parties hereto in separate
counterparts (including by fax and .pdf), each of which when so executed shall
be an original, but all such counterparts shall together constitute one and the
same instrument.
     (c) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its conflict of laws
principles. The parties each consent to the jurisdiction of the Delaware
Chancery Court for purposes of enforcement of this Agreement. In addition, for
purposes of any action arising with respect to this Agreement, the Company and
the Tinicum Parties each (1) irrevocably and unconditionally consent to the
personal jurisdiction and venue of the federal or state courts located in
Wilmington, Delaware; (2) agree that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(3) agree that it shall not bring any action relating to this Agreement or
otherwise in any court other than the federal or state courts located in
Wilmington, Delaware; and (4) irrevocably waive the right to trial by jury.
     (d) This Agreement constitutes the only agreement between the Company and
the Tinicum Parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No party
hereto may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties hereto. Any purported transfer without such consent shall be
void. No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party or
parties hereto affected thereby, and then only in the specific instance and for
the specific purpose stated therein. Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
     (e) If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable. The parties hereto
further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

8



--------------------------------------------------------------------------------



 



     (f) This Agreement is solely for the benefit of the parties hereto, and
their respective principals, directors, members and general partners, and is not
enforceable by any other Persons, provided, however, that the Wynnefield Parties
will be entitled to enforce the terms hereof.
     (g) Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.
     (h) The Tinicum Parties hereby acknowledge and agree that the language
contained in its Schedule 13D filed subsequent to the date hereof relating to
the matters hereto shall be consistent, in all material respects, with the
language contained in the Press Release issued by the Company.
[Execution page follows.]

9



--------------------------------------------------------------------------------



 



     If the terms of this Agreement are in accordance with your understanding,
please sign below, whereupon this Agreement shall constitute a binding agreement
between us.

            Very truly yours,



BREEZE-EASTERN CORPORATION
      By:   /s/ D. Michael Harlan         Name:   D. Michael Harlan       
Title:   CEO and President     

[Signature Pages to Letter Agreement]

 



--------------------------------------------------------------------------------



 



          Acknowledged and agreed to as of the date first written above:


TINICUM CAPITAL PARTNERS II, L.P.
  By:   TINICUM LANTERN II L.L.C.    
Its: 
General Partner                By:   /s/ Eric M. Ruttenberg         Name:   Eric
M. Ruttenberg      Title:   Co-Managing Member        TINICUM CAPITAL PARTNERS
II PARALLEL FUND, L.P.
      By:   TINICUM LANTERN II L.L.C.      
Its: 
General Partner                    By:   /s/ Eric M. Ruttenberg        
Name:  Eric M. Ruttenberg          Title:    Co-Managing Member     

[Signature Pages to Letter Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B

 